Seward & Kissel LLP treet, N.W. Suite 800 Washington, DC20001 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 June 10, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Global Equity Long/Short Master Fund File No: 811-22459 Dear Sir or Madam: Filed herewith, on behalf of Global Equity Long/Short Master Fund, a Delaware statutory trust (the “Fund”), is Amendment No. 7 under the Investment Company Act of 1940, as amended, to the registration statement on Form N-2 of the Fund (the “registration statement”).Certain disclosure of the Fund for the fiscal year ended March 31, 2013 will be added to the prospectus and Statement of Additional Information in a subsequent post-effective amendment. We respectfully request that the subsequent post-effective amendment be declared effective by the Commission on July 29, 2013. Please direct any comments or questions to Bibb L. Strench at (202) 661-7141. Sincerely, /s/ Bibb L. Strench Bibb L. Strench Attachment
